State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     105780
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

CHRISTOPHER A. FOMBY,
                    Appellant.
________________________________


Calendar Date:   June 9, 2014

Before:   Stein, J.P., Garry, Egan Jr., Lynch and Clark, JJ.

                             __________


     Donna C. Chin, Ithaca, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Damian M.
Sonsire of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered February 4, 2013, which resentenced
defendant following his conviction of the crimes of burglary in
the second degree and grand larceny in the fourth degree.

      Following a jury trial, defendant was convicted of burglary
in the second degree and grand larceny in the fourth degree. He
was sentenced as a persistent violent felony offender to an
aggregate prison term of 20 years to life, to run concurrently to
his sentence on another conviction. This Court upheld the
judgment of conviction, but remitted the matter for resentencing
(101 AD3d 1355 [2012]) because defendant's other conviction was
reversed (People v Fomby, 103 AD3d 28 [2012], lv denied 21 NY3d
1015 [2013]). Upon remittal, County Court resentenced defendant
as a persistent violent felony offender to an aggregate prison
term of 18 years to life. Defendant now appeals.
                              -2-                  105780

      Defendant's sole contention is that the term of
imprisonment imposed upon resentencing is harsh and excessive.
Based upon our review of the record, we disagree. Defendant has
a lengthy criminal record, characterized by numerous burglaries
and other theft-related crimes. The minimum prison term required
by statute for a persistent violent felony offender convicted of
a class B felony is 16 years (see Penal Law § 70.08 [3] [b]).
County court duly accounted for the reversal of defendant's other
criminal conviction by reducing the minimum prison term from 20
to 18 years. We find no abuse of discretion nor any
extraordinary circumstances warranting a further reduction of the
sentence in the interest of justice (see People v Jackson, 2 AD3d
893, 897 [2003], lv denied 1 NY3d 629 [2004]; People v
Colantonio, 277 AD2d 498, 501 [2000], lv denied 96 NY2d 781
[2001]).

     Stein, J.P., Garry, Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court